DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites, “wherein the top illumination unit, the first side illumination unit, and the second side illumination unit each illuminate in response to the barrier being sufficiently closed.” This limitation describes a step performed by the illumination units. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  MPEP 2173.05(p) (II); and See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). The claim at issue in an apparatus claim. The limitation at issue describes a step because it recites the action taken by the illumination units given certain circumstances. The limitation cannot be reasonably described as a functional limitation, because nothing in the disclosed illumination unit is capable of responding to the barrier. This limitation makes the claim indefinite because the step claim language makes it unclear whether infringement occurs when one creates the system that allows for the step, or whether infringement occurs when the step actually occurs.
Claim 3 recites, “wherein the top illumination unit, the first side illumination unit, and the second side illumination unit each illuminate in response to the barrier being sufficiently closed.” The phrase “sufficiently closed” makes the claim indefinite because one of ordinary skill in the art would not be able to determine what degree of “closed” should be considered “sufficient.”
Claim 6 recites, “wherein the main body prevents the UV light from moving therethrough using polycarbonate or other transparent or translucent materials, either by merits of the other transparent or translucent materials or an addition of specialty coatings.” It is unclear what is meant by “specialty coatings.” Furthermore, it appears to be the case that the first half of the claim contradicts the second half of the claim. To wit, the limitation “the main body prevents the UV light from moving therethrough using polycarbonate or other transparent or translucent materials” seems to specify that polycarbonate, translucent material, or transparent material blocks the UV light; however, the limitation, “either by merits of the other transparent or translucent materials or an addition of specialty coatings” suggests that it is within the scope of the claim if the transparent or translucent materials do not block the UV light at all, but rather rely on a specialty coating. These issues of clarity and contradiction make the claim indefinite.
Claim 10 recites, “a barrier sanitization unit disposed on at least a portion of the main body to automatically illuminate at least one barrier UV light on the at least one shopping cart in response to the main body receiving the at least one shopping cart.” This limitation describes a step performed by the barrier sanitization unit. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.  MPEP 2173.05(p) (II); and See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). The claim at issue in an apparatus claim. The limitation at issue describes a step because it recites the action taken by the barrier sanitization unit given certain circumstances. The limitation cannot be reasonably described as a functional limitation, because nothing in the disclosed barrier sanitization unit is capable of responding to the shopping cart. This limitation makes the claim indefinite because the step claim language makes it unclear whether infringement occurs when one creates the system that allows for the step, or whether infringement occurs when the step actually occurs.
The above rejected indefinite claims are interpreted as best understood in light of the specification.
Claim 9 recites, “[the illumination units] oscillate in a first direction or a second direction for a predetermined number of times.” It is unclear what is meant by oscillating in a single direction. As such, the claim is indefinite. The limitation will be interpreted as describing rotation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2017/0340760 A1 [Starkweather].

Regarding Claim 1:
Starkweather teaches a shopping cart sanitization device (para 22), comprising: 
a main body to receive at least one shopping cart therein (Fig. 1a (100); and 
a plurality of sanitization units ((122a-d), para 31 –there are multiple sets arrayed in parallel. Each such set of 112 a-d is a sanitization unit.), each of the plurality of sanitization units comprising:
 a top illumination unit disposed on at least a portion of a top of the main body to illuminate a first UV light on the at least one shopping cart from above, such that the top illumination unit is oriented toward a ground surface ((122c)), a first side illumination unit disposed on at least a portion of a first side of the main body to illuminate a second UV light on a first side of the at least one shopping cart ((122a)), and a second side illumination unit disposed on at least a portion of a second side of the main body opposite with respect to the first side to illuminate a third UV light on a second side of the at least one shopping cart ((122b)). 

Regarding Claim 2:
Starkweather teaches the shopping cart sanitization device of claim 1, wherein the main body comprises: 
a barrier disposed on at least one portion of the main body (back wall (118) or front wall (117)); and 
an inclined surface disposed within at least at least one portion of the main body to facilitate extraction of the at least one shopping cart from the main body (ramp (144)). 

Regarding Claim 3:
Starkweather teaches the shopping cart sanitization device of claim 2, wherein the top illumination unit, the first side illumination unit, and the second side illumination unit each illuminate in response to the barrier being sufficiently closed (para 49- sensors deactivate the units when the door is ajar, and remain activated when the door is closed). 

Regarding Claim 4:
Starkweather teaches the shopping cart sanitization device of claim 1, wherein the top illumination unit, the first side illumination unit, and the second side illumination unit each comprise at least one of any type of UV light (para 30). 

Regarding Claim 5:
Starkweather teaches the shopping cart sanitization device of claim 1, wherein the main body allows visible light with respect to humans to move therethrough and prevent the UV light from moving therethrough (window (119) allows a user to monitor the interior per para 32. Thus is it transparent to visible light. Furthermore, per para 32, the window includes a UV protective coating to block UV light from exiting the window.). 

Regarding Claim 6:
Starkweather teaches the shopping cart sanitization device of claim 5, wherein the main body prevents the UV light from moving therethrough using polycarbonate or other transparent or translucent materials, either by merits of the other transparent or translucent materials or an addition of specialty coatings (para 32 –specialty coating). 

Regarding Claim 7:
Starkweather teaches the shopping cart sanitization device of claim 1, wherein the main body allows visible light with respect to humans to move therethrough and reflect or absorb the UV light toward the interior of the main body (window (119) allows a user to monitor the interior per para 32. Thus is it transparent to visible light. Furthermore, per para 32, the window includes a UV protective coating to block, i.e. reflect or absorb, UV light at the window.).




Regarding Claim 8:
Starkweather teaches the shopping cart sanitization device of claim 7, wherein the main body reflects or absorbs the UV light using barium sulphate or any other reflective material (para 32 discloses any other reflective material). 

Regarding Claim 11:
Starkweather teaches the shopping cart sanitization device of claim 1, further comprising: a sensor disposed on at least a portion of the main body to detect the at least one shopping cart within the main body (paras 49-53).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Starkweather in view of US 10,898,601 B1 [Majdali]

Regarding Claim 9:
Starkweather teaches the shopping cart sanitization device of claim 1, but fails to teach that that at least one of the first side illumination unit and the second side illumination unit oscillate in a first direction or a second direction for a predetermined number of times. Majdali teaches placing UV lights for sanitizing a cart on rotating bars (14:20-35). Adding such rotating illumination sources to Starkweather would provide the claimed rotation of first and second illumination units. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the rotating illumination units of Majdali to Starkweather. One would have been motivated to do so since this would provide disinfecting illumination from multiple angles (Majdali 14:34).

Regarding Claim 10:
Starkweather teaches the shopping cart sanitization device of claim 1, further comprising: a barrier sanitization unit disposed on at least a portion of the main body to automatically illuminate at least one barrier UV light on the at least one shopping cart (a set of UV lights (122a-d)). However, Starkweather fails to teach that this illumination is in response to the main body receiving the at least one shopping cart.
Majdali teaches using UV lights to sanitize a cart, and teaches activating the UV lights in response to its main body receiving the at least one cart. (15:9-24). Adding such controls to Starkweather would provide the claimed barrier UV light response. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the above noted controls of Majdali to Starkweather. One would have been motivated to do so since this would automatically provide disinfecting illumination in safe conditions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881